DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/18/2020 and 1/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Maeng Ho Shin on 11/29/2021.
The application has been amended as follows: 

14. (Currently amended) The electronic device of claim 10, wherein the conductive member comprises a copper thin film, and wherein the non-conductive member comprises a polyimide (PI) layer surrounding the copper thin film.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

 	Moon (US 2020/0367383) and Kim (US 2018/0198487) are all cited as teaching some elements of the claimed invention including a housing, an antenna module, a heat dissipation member, a circuit board, and an antenna.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 16, patentability exists, at least in part, with the claimed features of a heat dissipation member spaced apart from the antenna module and disposed inside the housing; and a first circuit board disposed inside the housing and electrically coupled with the antenna module, wherein the antenna module comprises: a second circuit board comprising a plurality of layers, wherein the plurality of layers are constructed of a plurality conductive layers and a plurality of non-conductive layers alternatively stacked with the conductive layers; at least one integrated circuit mounted on the 
 	Moon and Kim are all cited as teaching some elements of the claimed invention including a housing, an antenna module, a heat dissipation member, a circuit board and an antenna.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E LOTTER/               Examiner, Art Unit 2845